DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.

Status of the Claims
The amendment/remarks received 09/09/2021 have been entered and fully considered.  Claims 1-23 are pending.  Claims 13-23 are withdrawn.  Claims 1-12 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites “A method for fabricating an energy storage device,” however, the method steps do not appear to result in an energy storage device.  See the last line of the claim: “calendaring the electrode film mixture to form a free-standing electrode film.”  This renders the scope of the claim unclear.  For the purpose of this Office action, the claim limitations will be deemed to be met when the recited method steps are met.  Claims 2-12 depend from claim 1 and are rejected for the same reason.
Regarding claim 8, the claim recites “the milling.”  However, there are two recitations of milling (claim 7 and claim 1, line 8) in the claims from which the instant claim depends.  It is not clear to which milling the instant claim refers.  For the purpose of this Office action, the milling will be interpreted as referring to that in claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0266298 A1 (“Mitchell”).
Regarding claims 1 and 4, Mitchell discloses a method for making a self-supporting dry electrode (Abstract; Figs. 1a, 7).  The method comprises combining dry 
It is noted that the method of Mitchell is applicable to batteries ([0021], [0061], [0128]).  Therefore, when applied to a battery electrode, it is understood that the dry activated carbon 12 would be replaced with an appropriate electrode active material.
It is deemed that the coated binder particles is an inherent characteristic and/or property of the specifically disclosed method.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 2, Mitchell discloses the method of claim 1.  Mitchell discloses the dry binder 16, 23 may comprise polytetrafluoroethylene (PTFE) ([0073], [0075]).
Regarding claims 5-6, Mitchell discloses the method of claim 1.  Mitchell discloses the dry conductive particles 14, 21 may comprise conductive graphite particles ([0075], [0101]).
Regarding claims 9-10, Mitchell discloses the method of claim 1.  Mitchell discloses the fibrillizing step 20, 26 is a high-shear process ([0018], [0022], [0077], [0084]) may be performed in a jet-mill ([0022], [0077], [0084]).
Regarding claims 11-12, Mitchell discloses the method of claim 1.  It is deemed that the surface color of the binder particles not being visible to the naked eye following the mixing step and the coated binder particles not aggregating are inherent characteristics and/or properties of the specifically disclosed process.  See the sections of MPEP 2112 cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0266298 A1 (“Mitchell”) in view of US 2006/0204855 A1 (“Saruwatari”).
Regarding claim 3, Mitchell discloses the method of claim 1.  Mitchell discloses the electrode may be a battery electrode ([0021], [0061], [0128]) but is silent regarding the active material comprising graphite.
Saruwatari discloses a nonaqueous electrolyte battery (Abstract) and teaches the negative electrode active material can be a carbonaceous material such as a natural graphite or a synthetic graphite ([0059], [0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use graphite as the active material because Saruwatari shows that graphite is a known negative electrode active material and the combination would amount to simple substitution of one known element for another to obtain predictable results.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0266298 A1 (“Mitchell”) in view of US 2002/0146623 A1 (“Suzuki”).
Regarding claims 7-8, Mitchell discloses the method of claim 1.  Mitchell discloses the dry blending in step 18, 19 may be performed in a V-blender ([0076]) but does not expressly disclose the mixing comprises milling [claim 7] or that the milling is conducted in a mill comprising media [claim 8].
Suzuki discloses a lithium secondary battery and teaches that a V-blender or a ball mill is known in the art to mix raw materials ([0044], [0067]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727